EXHIBIT 10.1

 

Gener8 Maritime, Inc.

Stock Option Grant Agreement

 

Option Recipient (“Participant”):

 

Grant Date:

 

Aggregate Number of Shares Subject to the Option:

 

Per Share Exercise Price:

 

Expiration Date: 7th anniversary of Grant Date

 

This STOCK OPTION GRANT AGREEMENT (the “Agreement”) is made as of the Grant Date
between GENER8 MARITIME, INC. (the “Company”) and the Participant specified
above.

 

In order to further the purposes of the Gener8 Maritime, Inc. 2012 Equity
Incentive Plan, as amended and restated, effective June 22, 2015 (the “Plan”) by
granting a stock option to the Participant and in consideration of the premises
and the mutual covenants hereinafter set forth, the Company and the Participant
hereby agree as follows:

 

Grant of Option.  Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
stock option (the “Option”) to purchase up to the number of shares of common
stock of the Company (“Common Stock”) set forth above.  The Option shall not
constitute an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.

 

Incorporation of Plan.  All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein.  If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Committee, shall
govern.  Except as otherwise provided herein, all capitalized terms used herein
shall have the meaning given to such terms in the Plan.

 

Exercisability.  The Option shall be fully vested and exercisable as of the
Grant Date.

 

Expiration Date; Effect of Termination of Employment.

 

A.                               Expiration Date.  Subject to the provisions of
the Plan and this Agreement, the Option shall expire and terminate on the
Expiration Date set forth above.

 

--------------------------------------------------------------------------------


 

B.                               Termination of Employment.  In the event that
the Participant’s employment with the Company terminates for any reason, the
Option shall expire and terminate on the earlier of the Expiration Date and the
applicable date set forth below:

 

(a)                                 (i)                                    
Termination due to Disability:  One year after the date of termination of
employment.

 

(b)                                 (ii)                                 
Termination due to death:  One year after the date of death.

 

(c)                                  (iii)                              
Termination by the Company without Cause, including by the Company’s election
not to extend the Employment Agreement pursuant to any automatic extension
periods, or by the Participant for Good Reason, as defined in the Participant’s
employment agreement with the Company, dated as of          [, as amended] (the
“Employment Agreement”):  One year after the date of termination of employment.

 

(d)                                 (iv)                             
Termination by the Participant without Good Reason, including by the
Participant’s election not to extend the Employment Agreement pursuant to any
automatic extension periods:  90 days after the date of termination of
employment.

 

(e)                                  (v)                                
Termination by the Company for Cause:  The start of business on the date of such
termination of employment.

 

Method of Exercise.  The Option shall be exercisable in whole or in part.  The
partial exercise of the Option shall not cause the expiration, termination or
cancellation of the remaining portion thereof.  The Option shall be exercised by
delivering notice to the Company in the form and manner specified by the
Company, accompanied by payment for the shares of Common Stock being purchased
upon the exercise of the Option.  Payment shall be made: (i) in cash or its
equivalent, (ii) by delivery of irrevocable instructions to a broker to sell
immediately some or all of the Shares acquired by exercise of the Option and to
promptly deliver to the Company an amount of the sale proceeds sufficient to pay
the aggregate exercise price or (iii) by any other means (including, without
limitation, tendering previously acquired Shares or reducing the number of
Shares otherwise deliverable upon the exercise of the Option) which the Company,
in its sole discretion, approves.  Shares purchased upon the exercise of the
Option shall be issued in the name of the Participant or his beneficiary, as the
case may be, and delivered to the Participant or his beneficiary, as the case
may be, as soon as practicable following the effective date on which the Option
is exercised.

 

Tax Withholding.  The Participant is obligated to remit to the Company an amount
sufficient to satisfy any federal, state or local tax withholding and other
taxes due or potentially payable in connection with the exercise of the
Option.  The Participant may satisfy this obligation by paying such amount in
cash or making other arrangements reasonably satisfactory to the Company
(including, without limitation, reducing the number of shares of Common Stock to
be issued to the Participant upon the exercise of the Option by a number of
whole shares of Common Stock having a Fair Market Value (determined as of the
date on which

 

2

--------------------------------------------------------------------------------


 

the amount of required tax withholding is determined) as close as possible to
the minimum amount of such obligation, with any additional amount to be paid by
the Participant in cash).

 

Compliance with Law.

 

C.                               The exercise of the Option shall not be
effective and the Company shall not be obligated to cause to be issued any
shares of Common Stock pursuant hereto unless and until the issuance is in
compliance with all applicable laws, regulations of governmental authority and
requirements of any securities exchange on which shares of Common Stock are
traded.  During any such period that the effectiveness of the exercise of the
Option has been deferred, the Participant may, by written notice, withdraw such
exercise and obtain the refund of any amount paid with respect thereto. The
Company may require, as a condition of the issuance of shares of Common Stock
pursuant to the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that such shares bear such
legends, stop orders or other electronic restrictions as the Company, in its
sole discretion, deems necessary or desirable.

 

D.                               The Participant shall have no rights as a
stockholder with respect to any shares subject to the Option unless and until a
stock certificate with respect to such shares is issued in the name of the
Participant or, in the case of uncertificated shares, an appropriate book entry
is made on the books of the transfer agent reflecting the issuance of the
shares.

 

Transferability/Exercise After Death.  During the lifetime of the Participant,
the Option may be exercised only by the Participant or the Participant’s legal
representative and is not assignable or transferable otherwise than by will or
by the laws of descent and distribution.  After the Participant’s death, the
Option may be exercised pursuant to Section 4(b) hereof by the executor or
administrator of the Participant’s estate, unless the Participant’s will
specifically disposes of the Option or the Participant specifically designated a
beneficiary, in which case the Option may be exercised only by the recipient of
such specific disposition or designation.  Any such individual or entity that
exercises the Option after the Participant’s death shall be bound by all the
terms and conditions of the Plan and this Agreement.

 

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

 

Right of Discharge Preserved.  Nothing in this Agreement shall confer upon the
Participant the right to continue in the employ or other service of the Company,
or affect any right which the Company may have to terminate such employment or
service.

 

3

--------------------------------------------------------------------------------


 

Code Section 280G.  If the Option is deemed to constitute a “parachute payment”
within the meaning of Section 280G of the Code, the Option and any vesting
pursuant to Section 4(b) hereof and any payments in respect of the Option shall
be subject to the terms and conditions relating thereto set forth in the
Employment Agreement.

 

Integration.  This Agreement, together with the Plan, contains the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein or in the Plan.  This Agreement, together with the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

 

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without regard to the
provisions governing conflict of laws.

 

Participant Acknowledgment.  The Participant hereby acknowledges (i) receipt of
a copy of the Plan and (ii) that all decisions, determinations and
interpretations of the Committee in respect of the Plan, this Agreement and the
Option shall be final and conclusive.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

GENER8 MARITIME, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

[Participant]

 

4

--------------------------------------------------------------------------------